Case 1:19-mc-02303-LDH Document 1-5 Filed 09/09/19 Page 1 of 1 PageID #: 41
                                                                                     FILED
                                                                                 IN CLERK'S OFFICE
                                                                             US DISTRICT COURT E.D.N.Y.

                           UNITED STATES DISTRICT COURT                      *    SEP 0 9 2019      *
                           EASTERN DISTRICT OF NEW YORK
                                                                              BROOKLYN OFFICE

IRA KLEIMAN, as the personal representative
of the Estate of David Kleiman, and

W&K INFO DEFENSE
RESEARCH, LLC
       Plaintiffs,
                                                            Main Action Pending in the
                                                            United States District Court for the
                                                            Southern District of Florida
                                                            Case No. 9:18-cv-80176-BB
CRAIG WRIGHT
       Defendant
                                                           DeARCYHALU
                                         PROPOSED ORDER



       Upon consideration ofNon-Party Brendan J. Sullivan's Motion to Quash Subpoena and

any opposition to the same, it is this      day of September 2019 hereby ORDERED,

ADJUDGED, and DECREED that:


        1. The Motion to Quash Subpoena is GRANTED; and that

       2. The Subpoena to Brendan J. Sullivan is quashed in its entirety; and that

         3. Brendan J. Sullivan is awarded his costs and reasonable attorney's fees incurred in
filing the Motion to Quash Subpoena.



                                                             United States District Judge
